—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 11, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing *220him, as a second felony offender, to a term of 4 to 8 years, a $150 mandatory surcharge and a $5 crime victim assistance fee, unanimously affirmed.
Defendant’s challenge to the mandatory surcharge is premature (see, People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037; People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.